          Case 4:19-cv-01541-JST Document 68 Filed 04/27/20 Page 1 of 4



 1   Erin L. Brinkman (State Bar No. 289967)
     PURSUIT OF JUSTICE
 2   erin@pursuitofjustice.org
     5042 Wilshire Blvd., #46275
 3   Los Angeles, CA 90036
     Telephone: 916.917.0855
 4
     Kelly M. Dermody (State Bar No. 171716)
 5   kdermody@lchb.com
     Anne B. Shaver (State Bar No. 255928)
 6   ashaver@lchb.com
     Tiseme G. Zegeye (State Bar No. 319927)
 7   tzegeye@lchb.com
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 8   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 9   Telephone: 415.956.1000
     Facsimile: 415.956.1008
10
     Attorneys for Plaintiff and the Proposed Class
11

12                                   UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14

15

16   AMITABHO CHATTOPADHYAY,                          Case No. 4:19-cv-01541-JST
     individually and on behalf of all others
17   similarly situated,                              PLAINTIFF’S RESPONSE TO
                                                      DEFENDANTS’ REQUEST FOR A
18                      Plaintiff,                    REASONABLE BRIEFING SCHEDULE

19   v.                                               Judge: Hon. Jon S. Tigar
                                                      Location: Courtroom 6 – 2nd Floor
20   SIMPLE FINANCE TECHNOLOGY
     CORP. and BBVA USA, f/k/a COMPASS
21   BANK,

22                      Defendants.

23

24

25

26

27

28
                                                                    PLAINTIFF’S REPONSE TO REQUEST FOR
                                                                                    BRIEFING SCHEDULE
     1984235.1                                                                 CASE NO. 4:19-CV-01541-JST
         Case 4:19-cv-01541-JST Document 68 Filed 04/27/20 Page 2 of 4



 1               Plaintiff briefly responds to Defendant Simple Finance Technology Corp. and Defendant
 2   BBVA USA f/k/a Compass Bank (“Defendants”) Statement of Non-Opposition and Request for a

 3   Reasonable Briefing Schedule. ECF No. 67.

 4               First, as Defendants did not and do not oppose Plaintiff’s motion for leave to amend the

 5   complaint, they should have so stipulated, saving the Court’s time and resources, rather than forcing

 6   Plaintiff to file a motion for the same relief. But given the current posture, Plaintiff respectfully

 7   requests that the Court enter an order granting Plaintiff leave to file the First Amended Complaint

 8   submitted as Exhibit A to Plaintiff’s motion. ECF 65.

 9               Second, as to the briefing schedule, Plaintiff does not oppose a reasonable extension of the

10   deadlines, as she told Defendants in the course of the parties’ meet and confers. But it should be

11   noted that Plaintiff sent a copy of the proposed First Amended Complaint to Defendants on March

12   16, 2020. See ECF 65-2, ¶ 3. Thus, in evaluating Defendants’ request to extend the deadline to

13   respond from 21 days (see Fed. R. Civ. P. 12) to 60 days, the Court should consider that Defendants

14   had already been in possession of the proposed First Amended Complaint for 39 days at the time of

15   filing their request. Plaintiff therefore proposes the following briefing schedule, which balances

16   Defendants’ need for extra time with the goal of “a just, speedy, and inexpensive determination of

17   every action.” Fed. R. Civ. P. 1.

18                   •   A response to the First Amended Complaint within 30 days of the date it is filed;
19                   •   Opposition(s) to any Rule 12 motions filed within 21 days after they are filed; and
20                   •   Reply briefs within 14 days of any opposition brief.
21               Plaintiff thanks the Court for its attention to this matter.
22

23

24

25

26

27

28
                                                                                PLAINTIFF’S REPONSE TO REQUEST FOR
     1984235.1
                                                          -2-                                   BRIEFING SCHEDULE
                                                                                           CASE NO. 4:19-CV-01541-JST
         Case 4:19-cv-01541-JST Document 68 Filed 04/27/20 Page 3 of 4



 1   Dated: April 27, 2020                      Respectfully submitted,
 2                                              /s/Anne B. Shaver
 3                                              Kelly M. Dermody (State Bar No. 171716)
                                                kdermody@lchb.com
 4                                              Anne B. Shaver (State Bar No. 255928)
                                                ashaver@lchb.com
 5                                              Tiseme G. Zegeye (State Bar No. 319927)
                                                tzegeye@lchb.com
 6                                              LIEFF CABRASER HEIMANN &
                                                BERNSTEIN, LLP
 7                                              275 Battery Street, 29th Floor
                                                San Francisco, CA 94111-3339
 8                                              Telephone: 415.956.1000
                                                Facsimile: 415.956.1008
 9
                                                Erin L. Brinkman (State Bar No. 289967)
10                                              PURSUIT OF JUSTICE
                                                erin@pursuitofjustice.org
11                                              5042 Wilshire Blvd., #46275
                                                Los Angeles, CA 90036
12                                              Telephone: 916.917.0855
13
                                                Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              PLAINTIFF’S REPONSE TO REQUEST FOR
     1984235.1
                                          -3-                                 BRIEFING SCHEDULE
                                                                         CASE NO. 4:19-CV-01541-JST
         Case 4:19-cv-01541-JST Document 68 Filed 04/27/20 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2               I, hereby certify that on April 27, 2020, I electronically filed the foregoing document
 3   using CM/ECF system, which will send notification of such filing to all counsel of record
 4   registered in the CM/ECF system.
 5
                                                           /s/ Anne B. Shaver
 6                                                         Anne B. Shaver
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           PLAINTIFF’S REPONSE TO REQUEST FOR
     1984235.1
                                                        -4-                                BRIEFING SCHEDULE
                                                                                      CASE NO. 4:19-CV-01541-JST
